Beasley, Judge,
concurring specially.
I concur in the judgment but for the reason that there is nothing for us to review presented by the sole enumeration of error. The claim of ineffective assistance of trial counsel was not raised below. The appellate courts of this state are courts of review, and there is no ruling by the trial court on this matter. Consequently, I would affirm without addressing the merits. Buie v. State, 254 Ga. 167, 169 (5) (326 SE2d 458) (1985); Elliott v. State, 253 Ga. 417, 420 (2b) (320 SE2d 361) (1984).